 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of the allegation that Manager Beliville engaged in surveillance of aunion meeting, the General Counsel introduced evidence that Bellville on the morn-ing of August 1, 1960, came into the plant office shop and remarked to employeespresent that he was surprised and disappointed to see so many employees at theunion meeting on the night before.Bellville testified, however, and I find, that onthe night in question he had visited a friend and when returning home by the routehe normally took on such occasions, he saws cars parked near the motel at whichemployees had informed him a union meeting was to be held and also saw lights onin the meeting room in the motel. From this, he concluded that the meeting wasstill in progress.His remarks to the employees on the following morning was basedsolely on the coincidence just described. I find that Respondent did not engage insurveillance in violation of the statute.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(a) (3) and (1) of the Act, my recommended order, among other things,will direct that Respondent cease and desist fromengagingin the unfair labor prac-tice found, or in any like or related unfair labor practices, and that it take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent discriminated in regard to the hire and tenure ofemployment of employees Knabe and Cain, in violation of Section 8(a)(3) and (1)of the Act, my recommended order will require Respondent to offer each of themimmediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights or privileges. It will also requireRespondent to make Knabe and Cain whole for any loss of pay suffered by reasonof the discrimination against them by paying each a sum of money equal to thatwhich he normally would have earned in the employ of Respondent from the dateof his discharge or layoff to the date of Respondent's offer of reinstatement, less hisnet earnings elsewhere, in accordance with the formula established by the Board inF.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact and upon theentirerecord in thecase, I make the following:CONCLUSIONS OF LAW1.United Packinghouse Workers of America, AFL-CIO, and Dallas GeneralDrivers,Warehousemen and Helpers Local Union No. 745 are labor organizationswithin themeaning of Section2(5) of the Act.2.Respondentis,and hasbeen atall timesmaterial herein,engaged incommercewithin themeaning ofSection 2(6) and (7) of the Act.3.By discriminatingin regardto the hire and tenure of employment of FrederickKnabe and Cecil W. Cain, therebydiscouragingmembershipin the Union, Re-spondent has engaged in, and is engagingin, unfair labor practices within the mean-ing of Section 8 (a) (3) and(1) of the Act.4.By interfering with, restraining and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondenthas engaged in, and is en-gaging in,unfair labor practices within the meaning of Section8(a) (1) ofthe Act.5.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.6.The evidence does not establish that Respondent,at itsSulphur Springs plant,engaged inany of theunfairlabor practices alleged in the complaint.[Recommendationsomitted from publication.]Brunswick-Balke-Collender Company and Frederick G. BardenLocal Union 65, United Brotherhood of Carpenters and Joinersof America,AFL-CIOandFrederick G. Barden.Cases Nos.,02-CA-510 and 22-CB-119.April 20, 1961DECISION AND ORDEROn June 17, 1960, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-131 NLRB No. 30. BRUNSWICK-BALKE-COLLENDER COMPANY157spondent Brunswick-Balke-Collender Company, hereinafter referredto as the Respondent Company, had engaged in and was engaging incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action,, as set forth inthe copy of the Intermediate Report attached hereto.He also foundthat the Respondent Union did not commit the unfair labor practicesalleged and recommended that the complaint be dismissed in its en-tirety as to Local 65.Thereafter, the Respondent Company and theGeneral Counsel filed exceptions to the Intermediate Report togetherwith supporting briefs, and the Respondent Union also filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was 'committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report and the entire record in these cases, including theexceptions and the briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner only insofar as con-sistent With our decision herein.'We find, in agreement with the Trial Examiner, that the Respond-ent Company violated Section 8 (a) (1) and (3) of the Act by itsdischarge of employee Barden from its Carteret, New Jersey, job 2on August 12, 1959. The evidence is clear that the discharge occurredas the direct result of pressures brought by Union Steward Neal An-derson on August 8, 11, and 12,1959.We disagree, however, with the Trial Examiner's conclusion thatRespondent Union was not responsible for Anderson's actions in con-nection with the discharge of Barden. In our opinion, Anderson'sactions were within the scope of his duties as a union steward.Therecord shows that Anderson- was the union steward on the Carteretjob.When Barden was referred to the Carteret job by RespondentUnion, he reported to Anderson, who entered his name in his unionrecord book, sold him a work permit for $6.25, and assigned him towork unloading lumber.Further, the record shows that Andersonwas instructed by Respondent's business agent to lecture the em-ployees on quitting and starting times, which he did, informing theemployees that when he blew the whistle, they were to start and stopwork.When Barden took exception to such remarks as being directed'The Respondent Company's request for oral argument is denied as the record in thiscase and the briefs of the parties adequately present the issues for decision.2We find no merit in Respondent Company's claim that Barden was not discharged,but merely transferredIt is clear that Barden was discharged from the Carteret job,and was denied employment on other jobs within the jurisdiction of Local 65.More-over,whether viewed as a discharge or a transfer for discriminatory reasons, it is plainthat Respondent Company violated 8(a) (3) and(1) An this connection. 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDto him personally, Anderson, as fully related by the Trial Examiner,"fired" him, taking Barden's work permit from him, and returninghis $6.25.Though perhaps overzealous in his response to Barden'sreaction to his lecture, Anderson was acting within the scope of hisdelegated authority to police the Carteret job when he told Bardenhe was fired.' Though Anderson rescinded his action later that day,at the instigation of Business Agent Byrd, it nowhere appears thatByrd repudiated or rescinded Anderson's authority to do what hethought necessary to police the job.Consequently, as it is apparentthat Anderson's attempts on August 11 and 12 to "fire" Barden werebut a continuation and outgrowth of the August 8 incident betweenhim and Barden, we find that Respondent Local 65 is responsible forsuch actions.As such attempts were the direct cause of Barden's dis-charge from the Carteret job on August 12, we find that RespondentLocal 65 thereby violated 8(b) (2) and 8(b) (1) (A) of the Act.'We further find, on the basis of Barden's credited testimony, thatthe Respondent Company again violated Section 8(a) (1) and (3),and also violated Section 8(a) (4), on or about September 28, 1959,by its refusal to employ Barden at its jobsite in Englewood Cliffs,New Jersey, because of his continued refusal to withdraw his chargesagainst the Respondent Union.On the basis of such testimony, it isclear that General Service Superintendent Young conditioned em-ployment of Barden at the Englewood Cliffs job on Barden's with-drawal of his charges against Respondent Union, and that but forBarden's failure to withdraw his charges, he would have been em-ployed there on or about September 28, 1959. In view of this findingof a violation, we deem it unnecessary to pass upon whether Barden'sdischarge from the Bronx River job on Friday, September 25, wasalso a violation of the Act, as found by the Trial Examiner.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices,we shall order them to cease and desist therefrom and totake certain necessary affirmative action to effectuate the policies ofthe Act.We shall order Respondent Company to afford Frederick G. Bardenfull opportunity to employment at jobsites within the geographicaljurisdiction of Respondent Union with the same rights and privilegesRespondent Company grants to all its employees.We shall orderRespondent Local to notify Respondent Company and Frederick G.Barden that it withdraws its objection,and has no objection,to Bar-8 The Grauman Company,100 NLRB 753, 754.'SeeMiami Valley Carpenters'District Council of Dayton,Ohio,etc(B.GDanisCo ), 129 NLRB 517;Daugherty Company, Inc,112 NLRB 986. BRUNSWICK-BALKE-COLLENDER COMPANY159den's employment by Respondent Company with the same rights andprivileges enjoyed by other employees, whether or not such employ-ment is within the geographical jurisdiction of Respondent Union.We shall order Respondents, jointly and severally, to make Fred-erick G. Barden whole for any loss of pay he may have suffered byreason of the discrimination against him by payment of a sum ofmoney equal to that which he normally would have earned as wagesfrom the date of discrimination against him by Respondents on Au-gust 12, 1959, to the date of an offer of reinstatement consistent withour Decision and Order herein,5 less his net earnings for such period.Backpay shall be computed in accordance with the formula adoptedinF. W. Woolworth Company,90 NLRB 289.We shall toll Respond-ent Union's liability for the period from June 17, 1960, the date ofissuance of the Intermediate Report, to the date of issuance of thisDecision and Order.6We shall further order Respondent Union to furnish the RegionalDirector'with copies of its notice, attached hereto marked "AppendixB," for posting by the other Respondent, and we shall order eachRespondent to post such notice along with its own notice.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent Brunswick-Balke-Collender Company, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Local Union 65, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or in anyother labor organization of its employees, by discharging employees,or by discriminating in any other manner in regard to their hire ortenure of employment, or any term or condition of employment.(b)Discriminating against Frederick G. Barden or any other em-ployee because he has filed charges or given testimony under this Act.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or refrain from joining Local Union 65,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-8 Respondent Union may terminate its liability for further accrual of backpay bywritten notice to the company and Barden that it withdraws its objections to Barden'semployment,inwhich event its liability will terminate 5 days after giving such notice.6 Time-O-Matic,Inc,121 NLRB 179 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivities for the purpose of collective bargaining or other mutual aidor protection; or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Frederick G. Barden immediate and full reinstatementto his former or substantially equivalent position without prejudice tohis seniority and other rights and privileges, and, jointly and severallywith Respondent Local 65, make him whole for any losses incurred asa result of the discrimination against him, as provided in the sectionherein entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary to analyze and compute backpay due and therights of employment required by the terms of the RecommendedOrder.(c)Post at its plant in Englewood, New Jersey, and at all jobsiteswithin the geographical jurisdiction of Respondent Union, copies ofthe notice attached hereto marked "Appendix A."'Copies of saidnotice, to be furnished by the Regional Director for the Twenty-second Region (Newark, New Jersey) shall, after being duly signedby the Respondent Company or its representative, be posted by theRespondent Company immediately upon receipt thereof, and main-tained by it for 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent Company to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Post at the same' places and under the same conditions as setforth in paragraph (c) above, and as soon as they are forwarded bythe Regional Director, copies of the Respondent Union's notice hereinmarked "Appendix B."(e)Furnish the Regional Director for the Twenty-second Regionsigned copies of the notice attached hereto as "Appendix A" for post-ing by the Respondent Union.(f)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what steps theRespondent Company has taken to comply herewith.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." BRUNSWICK-BALKE-COLLENDERCOMPANY161B. Respondent- Local 65, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, its officers, representatives, agents,successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Brunswick-Balke-CollenderCompany, its officers, agents, successors, or assigns, to discriminateagainst Frederick- G. Barden or' any other employee or applicant foremployment, and causing or attempting to cause any other employerwithin its geographical jurisdiction to discriminate against FrederickG. Barden, in violation of Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing Frederick G.Barden and employees or applicants for employment at Brunswick-Balke-Collender Company in the exercise of their rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify, in writing, Brunswick-Balke-Collender Company thatRespondent Local 65 has withdrawn its objection, and has no objec-tion, to the hiring or, continued employment of Frederick G. Barden,with the same rights and privileges Brunswick-Balke-Collender Com-pany grants to all its employees, whether or not such employment is atjobsites within the geographical' jurisdiction of Respondent Union,and jointly and severally with Respondent Company make him wholefor any losses incurred as a result of the discrimination against him,as provided in the section herein entitled "The Remedy."(b)Notify, in writing, Frederick G. Barden that RespondentLocal 65 has withdrawn its objection, and has no objection, to hisemployment with Brunswick-Balke-Collender Company or with anyother employer within Respondent's geographical jurisdiction withthe same rights and -privileges such employers grant to, otheremployees. ,(c)Post at its offices and all places where notices to members arecustomarily posted, copies of the notice attached hereto as "AppendixB." 8Copies of said notice, to be furnished by the Regional Directorfor the Twenty-second Region, shall, after being duly signed by anofficial representative' of Respondent Local 65, be posted by it imme-diately upon receipt thereof and maintained for a period of at leastsixty. (60) consecutive days thereafter in conspicuous places.Reason-8 See footnote 7,8upra.,599198-62-vol. 131-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDable steps shall be taken to insure that said notices are not altered,defaced, or covered by other material ;(d)Post at the same places and under the same conditions as setforth in paragraph (c) above, and as soon as they are forwarded bythe Regional Director, copies of the Respondent Company's noticeherein marked "Appendix A";(e)Furnish the Regional Director for the Twenty-second Regionsigned copies of the notice attached hereto as "Appendix B" forposting by Brunswicke-Balke-Collender Company;(f)Notify the Regional Director for the Twenty-second Region,in writing, within ten (10) days from the date of this Order, whatsteps it has taken to comply.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT encourage membership in Local Union 65, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,or in any other labor organization, by discharging employees, orin any other manner discriminating in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOT discriminate against employees because they havefiled charges or given testimony under the Act.WE WILL NOT interfere with, restrain, or coerce employees in theexercise of the right to self-organization, to form labor organiza-tions, to join or refrain from joining Local Union 65, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection; or to refrain from any and all such activities,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act.WE WILL offer Frederick G. Barden full and immediate rein-statement to his former or substantially equivalent position with-out prejudice to his seniority and other rights and privileges, andwill, jointly and severally with Respondent Local 65, make himwhole for any loss of pay incurred as a result of his discharge.All our employees are free to become, or refrain from becoming,members of the above-named union or any other labor organization, BRUNSWICK-BALKE-COLLENDER COMPANY163except to the extent that this right may be affected by an agreement inconformity with Section 8 (a) (3) of the Act.THE BRUNSWICK-BALKE-COLLENDER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 65, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, were hereby notify you that :WE WILL NOT cause or attempt to cause Brunswick-Balke-Collender Company, its officers, agents, successors, or assigns, todiscriminate against Frederick G. Barden or any other employeeor applicant for employment, or cause or attempt to cause anyother employer within our geographical jurisdiction to discrimi-nate against Frederick G. Barden in violation of Section 8(a) (3)of the Act;WE WILL NOT in any other manner restrain or coerce FrederickG. Barden and other employees or applicants for employment atBrunswick-Balke-Collender Company in the exercise of theirrights guaranteed in Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL notify, in writing, Brunswick-Balke-Collender Com-pany that we have no objection to the hiring or continued em-ployment of Frederick G. Barden, and will, jointly and, severallywith Respondent Company, make him whole for any losses in-curred as a result of the discrimination against him.LOCAL 65, UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA,AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Frederick G. Barden on August 17, 1959, the GeneralCounsel of the National Labor Relations Board issued his consolidated complaintagainstBrunswick-Balke-Collender Company, hereinafter called Brunswick, andLocal Union 65, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, alleging that Brunswick and Local 65 had engaged in and were engaging inunfair labor practices upon the part of Brunswick in respect to Section 8 (a) (1) (3 )and (4) of the National Labor Relations Act, and violations on the part of Local65 in respect to 8(b)(1) (A) and 8(b)(2) of the Act (61 Stat. 136, herein calledthe Act). It is alleged that the unfair labor practices complained of occurred in anindustry in commerce or affecting commerce within the meaning of Section 2(6)and (7) of the Act.Upon the complaint and the separate. answers of Brunswick and Local 65, thismatter came on for hearing before me in Newark, New Jersey, on February 8, 9,and 10, 1960.The issues are whether Respondent Company did discharge Bardenon August 11, 1959, at its Carteret, New Jersey, site and thereafter fail and refuseto reinstate Barden, as set forth in the complaint, at the request, demand, and insist-ence of Respondent Union, which request, demand, and insistence was not protectedby any provision of Section 8(b) (2) or 8(a) (3) of the Act; and on September 25,1959, discharged Barden again at' its Bronx site because he refused to request with-drawal of the charge which he filed before the National Labor Relations Board inNewark in Case No. 22-CB-219 against the Union at the union demand and insist-Respondent Brun-swick denied any unfair labor practices, but admitted that it was engaged in com-merce within the meaning of the Act.The Union denied any unfair labor practicesand challenged the Board's jurisdiction over Brunswick.Motion of counsel forGeneral Counsel to correct the record was granted.Motions by Respondent Com-pany and Union to dismiss the complaint were reserved and are disposed of by myfindings and conclusions set forth below.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS, OF FACTI.THE BUSINESS OF RESPONDENT BRUNSWICKRespondent Brunswick is a Delaware corporation.At all times material herein,Respondent Company has maintained its principal office at .623 South WabashAvenue, in the city of Chicago, State of Illinois, and has maintained a place ofbusiness' in the city of Muskegon; and State of Michigan, and other plants, placesof business, warehouses, and other facilities in various States of the United Statesincluding an office and place of business at 190 Sylvan Avenue, Englewood Cliffs,New Jersey, and is now and has been continuously engaged at said plants ands placesof business in the manufacture, sale, and distribution of bowling and billiard prod-ucts and, specifically at. its Englewood Cliffs, New Jersey, office and place of busi-ness, in the business of installing and servicing bowling lanes-and related equipment.During the year ending December 31, 1958, which year is representative of all timesmaterial herein, Respondent Company, in the course and conduct of its business oper-ations, caused to be purchased, transferred, and delivered to its Muskegon, Michigan,plant, goods, materials, and supplies valued at in excess of $1,000,000, of which goodsand materials valued at in excess of $500,000 were transported to said plant in inter-state commerce directly from States of the United States other than the State of Mich-igan.During the year ending December 31, 1958, which year is representative ofall times material herein, Respondent Company, in the course and conduct of itsbusiness operations, caused to be manufactured, sold, and distributed at said Mus-kegon, Michigan, plant, products valued in excess of $1,000,000, of which productsvalued in excess of $500,000 were shipped from said plant in interstate commercedirectly to States of the United States other than the State of Michigan.During theyear ending December 31, 1958, which year is representative of all times materialherein, Respondent Company sold and distributed from its various facilities in theUnited States products valued in excess of $150,000,000, of which products valuedin excess of $5,000,000 were shipped from said plants between and among the vari-ous States of the United States. I find that the operations engaged in by Brunswickare in and affect commerce within the meaning of Section 2(6) and (7) of the Act. BRUNSWICK-BALKE-COLLENDER COMPANYII.TILE LABOR ORGANIZATION INVOLVED165Local Union 65, United Brotherhood of Carpenters and Joiners of America, AFL-CIO is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESSynopsisThis is a case in which a union carpenter belonging to one local union becameinvolved in a personality conflict with the union job steward of another local union,was "fired" by the job steward, was reinstated at the order of the local's businessagent, and, as a result of his grievances, filed a charge with the Board against thelocal union alleging that the shop steward caused his employer to terminate hisemployment.Eventually, he filed a charge against his employer as beingin paridelictowith the Union, for discharging him at the insistence of the Union, and be-cause he would not withdraw his Board-filed charges against the Union.Narration of EventsFrederick G. Barden, the Charging Party, and presently a member of BronxLocal 48 of the United Brotherhood of Carpenters and Joiners of America, livedinCamden, New Jersey, and was a member of Camden Local 393.Moving toMetuchen, New Jersey, in the middle of July 1959, Barden applied for work as anout-of-town member to Lesley Byrd, the business agent of Perth Amboy Local 65.About 2 weeks later Byrd, Local 65's business agent, gave Barden a referral sliptoRespondent Brunswick's jobsite at Carteret, New Jersey-to the attention ofCarpenter-Steward Neal Anderson.Steward Anderson entered Barden's name inhis union record book, advised Barden that he must purchase a work permit for$6.25 (which he did) and assigned him to work unloading lumber. Barden con-tinued to work as a carpenter laying bowling alleylanes.On Thursday, August 7,Brunswick Superintendent Bengston assigned Barden to move some material andwhen he ran out of that work, Bengston allowed him to leave the job 10 minutesbefore quitting time.The next day Steward Anderson took occasion to call all ofthe carpenters together and inform them: "This business about you people quittingearly, you guys quitting early has got to stop. I am the shop steward in the shop.And when I blow the whistle in the morning, you start work; and when I blow thewhistle at night you quit.And you don't quit before that." Barden apparently tookthe remarks personally because he expostulated with Anderson who then said toBarden: "You are a wise guy.Get out of here.You are fired."When Bardenprotested contending Anderson's function was to protect his interests, not to firehim, Anderson returned Barden's $6.25 work permit fee and picked up his workpermit.However, Anderson reconsidered his precipitant action and telephonedBusiness Agent Byrd, who ordered Anderson to return Barden's dues and workpermit forthwith, and for him in company with the foreman on the job, to orderBarden back to work and direct Bardennot to leave the jobunder any circumstances.Anderson returned and carried outBusinessAgent Byrd's instructions, and Bardenunpacked his tools and continued working.Following this coffee break incident andfiring and reinstatement on Friday, Byrd came up to the job, and in the presence ofAnderson advised Barden to forget the whole thing.On the following Monday morning, August 11, however, according to Barden,Anderson accosted him again saying: "PaulBengstonwill be in after a while andmake your check out.You are fired.I'm gettingrid of you. I told you I would."SuperintendentBengstondid not show up on the job on Monday, August 11, but onTuesday, August 12,Bengstontold Barden that he, regrettably, had to get rid ofhim because Brunswick was behind schedule: "I've got to get rid of you or they willshut down the job."Bengston, however, volunteered to call up the business agent of the HackensackLocal to whichBengstonhimself belonged and see if Barden could be put on upthere.Then Barden was paid off and discharged from the Carteret job.' Bardenthen requestedBengstonto get him a job on Brunswick's Edison project, but Beng-ston demurred saying that he could not do that because the job was in Byrd's districtand he would have nothing but trouble over there, and "Byrd would just be lookingdown my neck the whole time." Bengston. in the alternative, gave Barden a noteto "Bill" (Kornek) the foreman on the Bowlerama project in Somerville.This shiftout of here.I don'twant to see you back on this job again 11 166DECISIONSOF NATIONALLABOR RELATIONS BOARDof employment was cleared with Bowlerama owners DiBella and Christensen whohad walked in during the discussion.At thistimeBengston admitted that thetransfer was being effected because of "intimidation."Bengston'sattitude then to-ward Barden is illustrated:Look, Fred, instead of you going over there by yourself, meet me up at thediner inabout a half hour.Don't wait around here because I don't wantAnderson to know thatI am takingyou over there.Meet me at the diner andI'll take you over [to] the Somerville job myself.This he did, and Barden satisfactorily worked until completion of the job early inSeptember.The above narration constitutes the first phase of this case.The question to beresolved at this point under the pleadings--complaint and replications-is what wasthe effect of such a course of conduct on (a) Local Union 65, and (b) RespondentBrunswick.General Counsel Crowley contended in his arguments and brief thatNeal Anderson was Local 65's agent on Brunswick's Carteret job and Anderson'sstatements and actions were binding on Local 65 on the grounds of his "broadgeneralauthority with relation to the carpenter-employees on this job"-especiallyin view of Brunswick Foreman "Fred's" acquiescence that "if you are fired, you arefired" when Barden informed him of Anderson's action.Counsel Crowley docu-mented his contention with extensive argument, citing Board and court -decisions.Respondent Union's Counsel Dunn, and Respondent Brunswick's Counsel Niemannanswered these and other contentions in elaborate briefs, and with profuse citations.All cases cited have been carefully studied and considered by the Trial Examiner.The controlling principle in this phase of the case is thatmanagementhas the rightto hire and fire employees,not the Union.Anderson, the shop steward had no suchauthority, and when he exceeded his authority in a pique of temper, his action waspromptly repudiated and disavowed by his superior,BusinessAgent Byrd, who or-dered Barden to stay on the job, and even came out to the site and told both partiesto forget the whole matter.Respondent Union's Proposed Findings and ConclusionsIn concluding his opening statement at the trial, the Trial Examiner advised:"Any party shall be entitled, upon request made before the close of the hearing, tofile a brief or proposed findings and conclusions, or both, to the Trial Examinerbefore the close of the hearing and he will fix a time for such filing." RespondentUnion's CounselDunnargued in part:For a complete understanding of the issues involved in this case, an analysis ofthe consolidated amended complaintis inorder.After the introductory and jurisdic-tionalmatters were pleaded, it is charged in paragraph 9 of the complaint that theRespondent Company discharged Barden on or about August 11, 1959, at his jobsiteatCarteret,New Jersey.Paragraph 10 states that since August 11, 1959, the Re-spondent Company has failed and refused to reinstate Barden to his former or sub-stantially equivalent position of employment.This allegation is specious and di-rectly contrary to Barden's own testimony wherein he stated that Brunswick-Balkehired him the very day of his discharge and he proceeded to work at various job-sites for Brunswick-Balke until the end of 1959. In paragraph 11, it is charged thatthe Respondent Company discharged and thereafter failed and refused to reinstateBarden at the request, demand, and insistence of the Respondent Union, which re-quests, demands, and insistence were not protected by any provision of Section8(B) (2) or 8(A) (3) of the Act.However, the counsel for the General Counsel has not even attempted to provethis allegation.The record is barren of testimony on this point except for theisolated, uncorroborated generalization of the employee Barden:So then he gave me the note and the owners walked in, Dibella and Christensen;and they asked me what was going on and I told them that I was leaving thejob, that I was fired, and that Paul was going to try to get me on at the Somer-ville job.So then I asked Paul what his reason was for getting rid of me.I said, "What was it, intimidation" He said "yes, intimidation is an awfulthing."And the owners started shaking their heads and walked out.The counsel for the General Counsel did not even bother to put DiBella orChristensen on the stand.Of course, the word used by Barden is well chosen tobuttress this case, but it is by their action and motives that the Respondents must bejudged and not by a characterization made by the opposing party. In paragraph 12,the Board states that the Respondent Company did again hire and employ Barden BRUNSWICK-BALKE-COLLENDER COMPANY167on or about August 11, 1959, and more particularly at the Somerville, New Jersey,jobsite.This allegation is in complete countervention of their pleadings in para-graphs 9, 10, and 11. Paragraphs 13, 14, and 15 of the consolidated and amendedcomplaint are also repugnant to Barden'sown testimony that he worked forBrunswick-Balke after he was laid off in September 1959 and more particularlyfrom November 1959 until the end of the year.In paragraph 17 of the amended and consolidated complaint, the Union is chargedwith a violation of the Act for reasons not protected by Section 8(b)(2) of theAct.TheUnion is also charged with restraining and coercing the employees inviolation of the rights guaranteed him in Section 7 of the Act thereby engaging in anunfair labor practice within the meaning of Section 8(b)(1)(A) of the Act.TheCompany is charged with a violation of the Act as to the August 11, 1959, dischargeby violating Section 7 of the Act and engaging in an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act.The Company is also charged withviolating Section 8(a)(3) of the Act by encouraging membership in a labor organ-ization by their discharge of Barden on August 11, 1959.Section 7 of the Act deals with the rights of employees and reads as follows:Employees shall have the right to self-organization, to form, join or assistlabor organizations,to bargain collectively through representatives of theirown choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,and shall also have theright to refrain from any or all such activities except to the extent that suchrightmay be affected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in section 8(a)(3).There is not one iota of evidence in this case that there was any pressure placedupon Barden with relation to his union activities as such.By his own testimony, hewas a member of the United Brotherhood of Carpenters during the summer of 1959.By his own testimony he is still a member of the United Brotherhood of Carpenters.Paragraph 19 of the amended and consolidated complaint states that the Companyinterfered with the employee's rights in violation of Section 7 of the Act, however, thecounsel for the General Counsel offered no proof whatsoever and the record is barrenof any evidence to substantiate this allegation.In paragraph 21 of the amended andconsolidated complaint,the Respondent Union is charged with coercing its employeesin the exercise of their rights guaranteed in Section 7 of the Act and thereby didengage in and is engaging in an unfair labor practice within the meaning of Section8(b)(1) (a) of the Act.However, the only evidence that the Trial Examiner andthe Board has before it is that Local 65 was the efficient cause for Mr. Barden's em-ployment at the Brunswick-Balke building site in Carteret, New Jersey.The Union has been charged with a violation of Section 8(b)(2) of the Act indemanding the Company to discharge Barden on or about August 11, 1959. Therecord is barren of any direct testimony relative to any action taken by the Uniontowards the Company.All the record shows is thatBardenhad a fight with Ander-son on Friday and that Anderson told him to get off the job. Barden knew thatAnderson did not have that authority.From these facts the General Counsel willhave to ask the Trial Examiner to make the inference that the Union then ap-proached the Company and demanded that Barden be fired.The Board must make a finding as to the employer'smotivefor the "discharge."It could find that Barden was laid off in the normal course of events, inasmuch asthe job was nearing completion.It could also find that the Company transferredBardenfrom Carteret becausehe was a source of trouble there.The one thing the Board cannot find is that the Company's action encouraged ordiscouraged union membership.If the conduct of the employer does not encourage or discourage union member-ship, Section 8(a) (3) of the Act has not been violated.2The Radio Officers' Unionof the Commercial Telegraphers Union, AFL, (A. H. Bull Steamship Company) v.N.L.R.B.,374 U.S. 17.If the Board has the employer before it and finds that Section 8(a)(3) has notbeen violated,ipso factoitmust find that 8(b)(2) has not been violated.As acondition precedent to finding the Respondents guilty of the violations charged, theBoard must also find that Section 7 of the Act has been violated. Since Barden was2 The pertinent part of Section 8(a)(3) reads as follows.It shall be an unfair labor practice for an employer by discrimination in regard tohire or tenure of employment or any term or condition of employment to encourageor discourage membership in any labor organization : provided . . 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union member throughout the time in question and since the Company continuedhis employ after the alleged discharge and periodically as occasions arose throughoutthe rest of 1959, how can it possibly be said that Section 7 of the Act has beenviolated.Wherefore, Local Union 65 respectfully prays that the Trial Examinermake findings and formulate a conclusion consistent with the law herein cited andrecommend that these charges against the Respondent Union be dismissed.Finding as to the Friday "Discharge"On the basis of elementary rules and principles of the law of agency sincethere was no ratification or adoption of Anderson's action by the Union, it is clearthat Local 65 cannot be held responsible for the independent conduct of Shop Stew-ard Anderson unless he was carrying out a general policy or rule of the Union ofsummarily firing employees guilty of impertinence by challenging his authority.Studebaker Corporation,110 NLRB 1307.SubalternForeman "Fred's" subsequentquestionable acquiescence in Anderson's attempted usurpation of management's in-herent right to hire and fire does not vest it with legality.Accordingly, I find thatthere was no violation by Local 65 in this phase of the case of Section 8(b)(1) and(2), nor any violation of Section 8(a) (1) and (3) by Respondent Brunswick.The Discharge of Tuesday,August 12Foreman Bengston,on Tuesday,August 12,clearly terminated and dischargedBarden from the Carteret project in order to avoid trouble with the Union fomentedby Steward Anderson.At Bengston's behest, Barden was reemployed by Brunswickon its Somerville job under Foreman Kornek and worked there until the job wascompleted.Barden's termination under these facts constitutes a violation of Section8(a)(3) and(1) by Respondent Brunswick,and it is so found by the Trial Exam-iner.The RadioOfficers'Union v.N.L.R.B.,supra.Barden Files Charge Against Local No. 65Barden reacted promptly against the Union for the treatment he received at thehands of Steward Anderson by filing an unfair labor practice charge under Section8 (b) (1) (A) and (2) against Local Union 65 on August 12 in which he complainedthat the Union by its shop steward, Neil Anderson, caused or attempted to causeBrunswick to terminate his employment on August 7 in violation of Section 8(a) (3)of the Act. Barden's frame of mind is evidenced by accepted testimony in the recordthat freely told fellow employees about his charges against Local Union 65 andthat he was going to sue Steward Anderson, and even had threatened to deal Ander-son, anelderlyman, bodily violence.That this attitude and conduct on Barden'spart disconcertedand antagonizedcertain of his fellow employees is evidenced bythe fact that several of them testifiedagainst himat the hearing as being a trouble-maker and poor worker. All thisBarden denied .3The Bronx River JobAfter completing Brunswick's Somerville job, Barden in the first week of Sep-tember, accompaniedBengstonto Brunswick's BronxRiver project.Barden workedunder SuperintendentBengston until Bengstonwas relieved by Eyvind (Eddie)Anderson on September 11. Barden worked under Anderson until terminated onSeptember 25.Barden was unable to follow Bengston to his new jobsite becausedriving too far.Anderson testified that Barden brought up the subject and boastedthat he was "suing the Union for $100,000" to which Anderson replied. "Oh, yeah."Anderson stated thatBarden,who had beenassigned"coffee man" duty, would col-lect coffee and doughnut money from the men and be gone from the job 2 hoursinstead of the usual 30 or 45 or 25 minutes as contended by Barden. The testimonyof Anderson and Barden was in conflict, but the Trial Examiner concluded that both8 Barden was an angry and indignant witness, but the Trial Examiner accepted hisversion in the main as heretofore indicated,but rejected portionsHowever, it does notfollow that simply because a fact finder does not believe particular things to which awitness testified that everything he says must then be rejectedJudge Learned Handstated the ruleinN.LR B v. Universal Camera Corporation,179 F. 2d 749(C.A. 2).Thus,It is no reason for refusing to accept everything that a witness says because youdo not believe all of it,nothing is more common in all kinds of judicial decisionsthan to believe some and not all. BRUNSWICK-BALKE-COLLENDER COMPANY169of them were exaggerating their positions, in. testifying and resolved in favor ofAnderson as being less exaggerated in-this conflict.Barden's unfair labor charge against Local Union 65 by this time was in the natureofa "cause celebre."(Barden admitted discussing it with the foreman and thebusiness agent on his Somerville job and reverberations were ^ coming from GeneralSuperintendent Young at the main office.)Barden testified that Bengston, the weekof his termination on the Bronx job, September 25, asked him what he was going todo about the charges he had filed against Local Union 65. Barden's accepted testi-mony is: "Paul walked up to me and said, `Fred, what are you going to do aboutthose ridiculous charges you filed against the Local 65?'And I said, `There is nothingI can do.' I said, 'It is out of my hands.'And he says, `Why don't you get rid ofthem. It is causing nothing but a lot of trouble, that's all."'Barden stated thatAnderson told him approximately the same thing.On Friday, 3 or 4 days later,Barden, was terminated by Anderson with five other carpenters, according to hisstatement given to Mr. Crowley of -the National Labor Relations Board because "webegan catching up with the work on this job and I had to lay some off." Andersonalso accused Barden of "goofing off and poor work."Barden Visits Service Manager YoungUpon being informed by Anderson that he was being discharged at 2.30 Fridayafternoon, Barden observed that his check did not cover some 5 hours of drivingtime (portal to portal pay) so he telephoned General Service Superintendent Youngat the main office at Englewood Cliffs and at Young's suggestion Barden drove upthere to discuss the shortage personally with Young and arrived about 5 p.m.Atthis point there is conflict between the versions of Barden and Young as to whatoccurred and what was said.General Counsel described the sequence of eventsand conversations as follows:At Brunswick's Englewood Cliffs office, Barden met with Earl Young, PaulBengston and a Mr. McMahon, Young's assistant, in Young's office. Bengston saidto Barden: "What have you done about those ridiculous charges: They have beencalling us up here.Look, we're very busy."Young pointed to a board on the wall having a list of working jobs.Young thenstated that Barden was causing them trouble, that it was going to cost them a greatdeal of money and that Barden was making it bad for them, putting them in a badposition and Barden in a bad position.Young said Barden would have to do some-thing about these charges, that: "he is going to send us a form.That guy Crowleyisgoing to mail us a form,the fellow who is calling us.You[Barden]will beworking next door.You [Barden] can help fill it in and send it back and that willbe the end of it."Barden told Young he would not fill out the form and that that would not be theend of it.Bengston, on, questioning from Young, said Brunswick could use Barden on thefoundation for a job next door.Young told Barden to come in to work, the nextMonday, on the foundation.Bengston then asked Barden what he, Barden, wasgoing to do about the charges. Barden replied there was nothing he could do aboutthem.Young then told Barden not to come to work Monday but to call him Mondayand he would let Barden know whether to come in or not.Immediately following this meeting, and while outside the Englewood Cliffsoffice building, Bengston stated to Barden: "If you get this think straightened outover the weekend, see that guy Crowley, and you will be back here working Monday."Barden called Young the following Monday and Young asked Barden what hap-pened regarding the charges, ad if Barden had seen the guy from the NationalLabor Relations Board.When Barden replied he had not seen the National LaborRelations Board agent, Young stated the materials for the job had not arrived andBarden should call again in 3 weeks.Respondent Brunswick's ContentionCounsellor Niemann submitted to the Trial Examiner a comprehensive brief of 26pages in which he set forth his concept of the whole case and documented it exhaus-tivelywith Board and court citations.Because of the importance and interest ofthis case, the Trial Examiner deems it proper to set forth, verbatim, portions of hiscontentions:"There is no particular pleading and no showing that any of the Section 7 rightshave been in any way affected by Respondent Company's conduct, except by thealleged violations of Sections 8(a)(3) or (4) if such violations automatically con-stitute Section 8 (a) (1) violations." 170DECISIONSOF NATIONALLABOR RELATIONS BOARDThe charge of a Section 8(a)( 1) violation by Respondent Company appears onlyin paragraph 18 of the Consolidated and Amended Complaint, which relies entirelyon the actsalleged in paragraphs9, 10, 11, 13, 14 and 15 and "by each of said acts."It is obvious that the acts alleged in paragraphs 9, 10, 13, and 14 of the Consolidatedand Amended Complaint do not individually or inanycombination constitute viola-tions of Section 8(a)(1).Only by combining paragraphs 9, 10, 13, and 14 withparagraphs 11 or 15 ofsaidComplaint can any violation of Section 8(a)(1) besufficiently charged, if at all.Such combinations are made in order to charge aSection 8(a)(3) violation in paragraph 19 and to charge a Section8(a)(4) violationin paragraph 20 of said Complaint.Therefore, it appears that the establishmentof a Section 8(a)(1) violation as pleaded depends entirely upon the establishmentof either a Section 8 (a) (3) violation or a Section 8 (a), (4) violation or both. It hasbeen held that where the General Counsel's theory is that if there werea violation ofSection 8(a)(3) or (4) there would be a derivative violationof Section 8(a)(1),a failure of the evidence to establish a violation of Section 8(a) (3) or (4) requiresthe conclusion that thereisnoSection 8(a) (1) violation.Kaiser Gypsum Com-pany, Inc.,118 NLRB 1576, 1591.If no violations of either Section 8(a) (3) or Section 8(a) (4) are established,General Counsel must, therefore, fail in proving that Respondent Company hasviolated Section 8 (a) (1) of the Act as pleaded.The Board has failed to show that Respondent Company in any wayat any timeviolated Section 8(a) (4) of the Act. Section 8(a) (4) of the Act provides:SEC. 8(a). It shall bean unfairlabor practice for an employer-(4)To discharge or otherwise discriminateagainst anemployee because hehas filed charges or given testimony under this Act.One of the most tenuous aspects of the entirecase asithas been pressed againstRespondent Company, is the charge that somehow or other Barden was discriminatedagainstwithin the meaning of Section 8(a) (4) of the Act.A mere summary of thechronology of the case will refute any basis for this claim.Barden filed his chargeagainstRespondent Union on or about August 17, 1959. (Amended complaintparagraph 1.)At the time Barden was employed by Respondent Company on thejobsite in Somerville, New Jersey.No allegation or contention has been broughtforward that Respondent Company "discriminated" against Barden on the Somervillesite,nor that his layoff at the end of the job in the latter part of August was in anyway objectionable.Barden was given work by Respondent Company soon afterhis layoff at Somerville. Indeed, he was hired by Brunswick at jobsite in the Bronx,in the forepart of September by Paul Bengston. It should be noted and stressed thatBengston was the same foreman for whom Barden worked at Carteret. Bardenworked at the Bronx site until he was laid off in a lawful manner on September 25,1959.Bardenwas againhired by Brunswick on or about November 12, 1959, at a jobsiteknown as Stadium Lanes, and worked there without interruption until the end of1959.No point has been made in the case by Barden, or the Board, concerning any-thing subsequent to September 25, 1959.Respondent Company is at a loss to knowinwhat respect it could besaidto have discriminatedagainst Bardenwithin themeaning ofSection 8(a)(4) (or any other section of the Act, for that matter). Itis to be recalled that Brunswick hires no "steady" carpenters for the installation ofbowlinglanes,but hires part-time help recruited from the area.Barden was a"part-time" carpenter, but as the record indicates, he worked quite steadily forRespondent Company during most of 1959, from July on until the end of the year.In view of such evidence, the allegations with respect to Section 8(a)(4) border onthe ridiculous and indeed tend to be almostslanderous allegations.It is true that Barden testified that PaulBengstonmade certain remarks to Bardenon some occasions as to why he did not drop the chargesBengstonwas not ableto testify because of a sudden illness which caused him to collapse in the verycourtroom itself.However, the Board is constantlystressingthat labor cases shouldbe viewed in the light of realities-not technicalities.Now what are the realitieswith respect to the statements attributed to Bengston?The realities are abundantlymanifest and are as follows:Bengstonhimself hired Barden on the Bronx job-thefirstman hired on the job; Barden himself told Young that he had nothing againstthe company.The statements attributed to Bengston on their face indicate that theywere nothing more than casual conversation between workers on the job who werewell acquainted with each other; and thereis inthe United States a right to freespeech-and certainly Paul Bengston was entitled to ask Barden questions merely outof curiosity as to the status of the charges.In short, from the evidentiary standpoint the entire basis fora Section8(a)(4)charge collapses in the cold light of thefacts. BRUNSWICK-BALKE-COLLENDER COMPANY171From the standpoint of the decided cases the position of Respondent Companyisequally secure.In the first place counsel for Respondent Company has beenunable to find any cases where it has been held that the discharge of an employeefor having filed charges was held to be a violation of Section 8(a)(4) where theemployee had been hired and continued workingafterhaving filed a charge.Underthe circumstances of this case, there is no evidence to support finding that Respond-ent Company violated Section 8(a) (4) of the Act.The motion of Respondent Company for the production of statements and othermatter obtained from interviews with its employees should have been granted, andthe failure to grant such motion deprived Respondent Company of due processbecause it was thereby deprived of adequate notice of the charges, of its right tocounsel, and a fair opportunity to prepare for trial.At the hearing, before any testimony was given, Respondent Company moved"that the Examiner direct all officers, agents and attorneys of the General Counsel'soffice of the Board,and the Board personnel themselves,to produce forthwith and atthis time any and all statements,memorandums of conversations in any mannertranscribed or recorded of any conversations which they may have had with em-ployees of Respondent Brunswick-Balke-Collender Company, and any statementsthatmay have been secured from such parties."Thismotion was opposed byGeneral Counsel solely on the authority of Rule 102.118 of the Board.Except forthe production of statements by witnesses called by the General Counsel after suchwitnesses have testified,Rule 102.118 of the Board restrains the General Counsel andothers from producing any such statement"without the written consent of . . . theGeneral Counsel if the official or document is subject to the supervision or controlof the General Counsel"No standards or criteria whatsoever are provided as towhen the Board should give such consent. Its refusal to give consent can be com-pletely arbitrary and unreasonable.In view of the rules adduced by General Coun-sel, his refusal to produce the statements called for is based on nothing more than anabsence of a written consent for their production.This arbitrary exercise of powerisnot in accordance with our traditional standards of reason and justice.The necessity for the production of such statements arises in part from the con-stitutional and statutory necessity of giving adequate notice of the charges filed. Itisnow universally recognized that the broad and conclusionary nature of modernpleadings requires that adequate pretrial procedures be available so that a defendantcan receive adequate notice of the precise violation with which he is so generallycharged.(The Board has, of course,no pretrial procedures.)Forcing Respond-ents to await the testimony to be adduced against them results in a deprivation ofthe fair notice to which they are constitutionally entitled.Of course,the cry of "fish-ing expedition"arises with respect to a general demand for the production of state-ments.Such cry is not unreasonable when the matters of a party are subjected toexamination by a party or attorney who may use them for harassment or as a basisfor other legal proceedings.But these considerations are not applicable as to theGeneral Counsel,who is not subject to further harassment and who, presumably, haslimited his investigation to the matter on which a charge has been filed.A right tothe production and inspection of statements made to Federal agents during a pre-trial investigation can be based on broad judicial standards for the administration ofjusticeJencks v. United States,353 U.S. 657, 77 S.Ct. 1007, 1 L. Ed.1103.Aparty to proceedings before the National Labor Relations Board is entitled to theapplication of such standards.N.L.R.B.v.Adhesive Products Corp.,258 F. 2d 403(C.A 2), followed in Ra-RichManufacturing Corporation,121 NLRB 700.Another reason why Respondent Company should have been entitled to inspectwitness statements taken by the counsel for the General Counsel at the opening ofthe hearing is that the statements were taken in such a manner so as to have deprivedRespondent of its right to counsel.The employees whom the Board agent investi-gated were employees of Brunswick.Eyvind Anderson from whom the BoardAgent took a written statement was an employee of Brunswick.Nothing was said toAnderson at the time his statement was taken concerning his right to counsel norconcerning the right to counsel of Respondent Company. Since in this instance An-derson as Brunswick's employeewas Brunswickthere occurred in effect, a depriva-tion of Brunswick of its right to counsel.As the present proceedings are adversaryproceedings(to say the least) and a finding against Respondent or any or all of theallegations of the amended complaint would impose sanctions upon it, it had aconstitutional right to have its employees and agents have counsel present when thestatements were taken.Since the opportunity to counsel was not afforded Respond-ent Company it has been denied its constitutional rights in this respect.Accord-ingly, to remedy this failure to accord Respondent a fundamental right,it shouldhave at least been entitled to inspect the statement before testimony was taken at 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing..Therefore,Respondent Company has been deprived of adequatenotice of the charges,its right to counsel,and a fair opportunity to prepare a de-fense by the arbitrary refusal of General Counsel to produce the statements calledfor, and such deprivations are incompatible with the due process clause of thefifth amendment to the Federal Constitution and not in accordance with funda-mental-judicial standards for the administration of justice.The Credibilityof the Complainant BardenThe entire case of Barden and of the Board depends on the testimony of a singlewitness, namely, Barden himself.A close scrutiny as to his.credibility is thereforein order.No contention is here made that Barden's general reputation for truthtelling waspoor.However,there are a number of instances in the record where his veracity isopen to question.These occurred sporadically throughout the hearing and indi-cate that Barden was not above either shading the facts or displaying a surprisinglack of candor.The following examples make this readily apparent:(1)He deniedhaving the plans of a certain submarine calledNautilusand then admitted, afterclose questioning,that he did have plans for another submarine,named USSSkip-lackwhen all during the course of the questioning on this point he knew very wellwhat answer was called for;(2) he denied repeatedly that he had spoken on variousjobsites about suing the Union and otherwise bringing legal action-he was refutedby all other witnesses;(3) he gave the impression that Eyvind Anderson talked tohim on numerous occasions concerning the chargeswhich he had filed.Andersoncould recall only one mere mention of this subject and Anderson's statement,as takenby the Board agent,himself,makes no mention of it(Respondent Company's Ex-hibitNo.1); (4) Barden was very evasive as to his work history in New Jersey andas to his experience with Unemployment Compensation.These are some of theinstances where Barden's credibility is open to serious question.It is respectfullysubmitted that such lack of candor on his part should impel the Trial Examinerto find that in instances where there is a conflict of testimony between Barden andthe other witnesses,the doubts should be resolved against Barden.Brunswick'sViolation of Section 8(a) (1) and(4) of the Act byDischarging Barden on September25, 1959Earl R.Young,service manager for the bowling alley division,had responsibilityfor an area encompassing roughly New York State,the northern half of New Jersey,Connecticut,Metropolitan New York,and Long Island.Young had approximately18 foremen among whom were Bengston,Anderson,Kornek,and others.Young testified that Barden came to his attention first the latter part of October1959 through a letter from the National Labor Relations Board which was representedat that time by Mr.Crowley.He stated that he investigated the situation by con-tactingMr. Crowleyand from Bengston to find out what had transpired.He thenstated that the next time he heard about Barden was when Barden called him bytelephone on September 25 saying "that he had difficulty with the foreman and dis-puted the amount of his pay and that he would like to have me try to straightenit out:"Barden appeared at the office and Young testified:"I told him I would con-tact his foreman,investigate it, and if he had the amount of hours coming to himwhich he claimed,that I would'be glad to pay it to him." His testimony as to theconversation was:He expressly asked me if I though that the matter was straightened out as tothe matter of his hours being owed to him,and I told him I had not contactedthe foreman yet and I wasn't clear and I had not come to a decision and hewould have to wait for it. I believe I asked him if he had made any progress ona supposed case that I heard about from hearsay.He discussed it. I wouldnot want to verbally go over it word for word because I couldn't correctlyquote it.However,he emphasized at that time that he in no way held Bruns-wick or me responsible for anything that had happened.When I say he empha-sized that more than once,I'll be fairly truthful in saying it was at least twice,maybe three.Q. Did you go into the details of the case with him?A. No, I didn't. If I did, it has passed my memory.Q. Did Barden ask you for any work at that time?A. Yes, he did.He asked if there were any future jobs and I referred to ajob as one up the street which was actually two doors up the road on SylvanAvenue as approaching the date of beginningHowever, these dates arefluctuating due to the availability of material and various factors involved inthe preparation of the building. BRUNSWICK-BALKE-COLLENDER COMPANY173Q. Can you recall whether or not that job started at the time you expected itto start?A. No, it didn't.Q. How much of a delay was there?A. Oh, I would say a week or ten days, maybe longer, two or three dayslonger.Queried as to whether he ever told Barden to drop hiscase againstthe Union,Young replied: "No, I did not, definitely."The Trial Examiner found on the basisof demeanor and from the whole record, Barden to be a more credible witness thanYoung,and Bengston'sconduct remains undenied.Young stated that he had noobjection to reemploying Barden and had done so on the Stadium Lanes job andhad this day in court told Barden that-he would employ him when work was available.Barden's reaction to his discharge on September 25 and his subsequent conferenceswith Bengston and Young at their main offices which ended with their failure toreemploy him resulted in his filing a chargeagainst-Brunswick on October 12.Thischarge and Barden's previous charge against the Union resulted in this case.The Trial Examiner concluded that the version given by Barden was an accurateand correct recital of the events.The conclusion is inescapable that the Companydischarged Barden because he would not withdraw his charge against the Union.Foremen Bengston and Anderson were under pressure from Young to clear thismatter up and when they found Barden to be adamant in his determination to geteven with Local 65, they effected his discharge and were supported in this dischargeby Superintendent Young, himself.Brunswick's subsequent reemployment of Bar-den does not nullify nor vitiate the violations of Section 8(a)(1), (3), and (4).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Brunswick-Balke-Collender Company set forthabove, occurring in connection with its operations described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices it will berecommended that it cease and desist therefrom, and take certain affirmative andremedial action designed to effectuate the policies of the Act.Itwill be recommended that, in accordance with the Board's usual policies, theRespondent Company offer to Frederick'G. Barden immediate and full reinstate-'ment to his former or substantially equivalent position, without prejudice to hisseniority and other rights and privileges, and make him' whole for any wage lossesincurred as a result of the discrimination against him.Upon the basis of the foregoing findings of fact, and the entire record in-the, case,I make the following:'CONCLUSIONS OF LAW.1.Local Union 65, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act2.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent Company has engaged inand is engaging in unfair labor practices within themeaningof Section 8(a) (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of FrederickG. Barden, thereby encouraging membership in a labor organization, the RespondentCompany has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (3) of the Act.4.By discriminating against Frederick G. Barden because he had filed chargesunder the Act, the, Respondent Company has engaged in and is engaging in unfairlabor. practices within themeaningof Section 8(a)(4) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Section 2(6) and (7) of the Act.6.The Respondent Local Union 65, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, did not commit unfair labor practices alleged in thecomplaint and it will be recommended that the complaint be dismissed as to LocalUnion 65[Recommendations omitted from publication.]